DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species B and M in the reply filed on 6/15/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 4, 7 and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.

Information Disclosure Statement
The information disclosure statements submitted on 10/21/2019, 9/9/2020 and 2/12/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


a sensing element in claim 1; and
a sensing element in claim 20.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 9, 10, 13-15 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites a flow inlet channel and a flow outlet channel, and optionally wherein the second substrate defines at least two apertures, and wherein at least one of the flow inlet channel or flow outlet channel comprises a channel through an aperture defined by the second substrate.  Although it is clear that the first wherein clause is optional, it is unclear whether or not the last wherein clause is optional along with the first wherein clause.  The examiner has interpreted both wherein clauses to be optional.
Claims 9 and 10 depend on claim 6 and are rejected for inheriting the same problem.
Claim 13 recites the limitation "the connecting channels" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the claim requires one channel or more than one channel.  The examiner has interpreted the claim to require one channel (i.e. one or more channels).
	Claims 14 and 15 depend on claim 13 and are rejected for inheriting the same problem.

Claim 20 recites “a method of manufacturing a flow sensor package, the method comprising: forming a first substrate comprising an etched portion” in lines 1-2.  Although the claim recites the manufacturing of the flow sensor package, it is unclear if the etched portion must actually be etched because an etching step is not recited (i.e. it is not clear if the etched portion is a product-by-process limitation).  The examiner has interpreted the claim to require the etched portion to be etched.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, 9, 11 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 7,603,898 issued to Speldrich (“Speldrich”).

As for claim 1, Speldrich discloses a flow sensor package comprising:
a first substrate (120) comprising an etched portion (see Fig. 3 and step 440);
a dielectric region (138) located on a first side (top) of the first substrate (see Fig. 3), wherein the dielectric region (138) comprises at least one dielectric membrane (138) located over the etched portion of the first substrate (see Fig. 3);
a sensing element (102; 128, 140, 142) located on or within the dielectric membrane (see Fig. 3); and
a second substrate (122) adjoining a second side (bottom) of the first substrate (120), wherein the first side of the first substrate and the second side of the first substrate are opposite sides (see Fig. 3), and wherein the first substrate and the second substrate cooperate to form a sensing channel (130) through the flow sensor package (see Fig. 3).

As for claim 2, Speldrich discloses electrical connections (connecting 128, 140, 142 to 106-116) on an outer surface of the dielectric region (see Fig. 1).



As for claim 5, Speldrich discloses that the second substrate (122) is configured such that a top surface (i.e. top of 122 below 138) of the sensing channel is substantially flat (see Fig. 3).

As for claim 6, Speldrich discloses a flow inlet channel and a flow outlet channel (see Fig. 3), and optionally wherein the second substrate defines at least two apertures, and wherein at least one of the flow inlet channel or flow outlet channel comprises a channel through an aperture defined by the second substrate.

	As for claim 9, Speldrich discloses that the second substrate (122) comprises a planar substrate sheet comprising two opposing parallel flat surfaces (see Fig. 3), and wherein one of the parallel flat surfaces (top of 122 below 138) is adjacent to the sensing channel (130), the flow inlet channel (left side of 130) and the flow outlet channel (right side of 130).

As for claim 11, Speldrich discloses that the sensing channel (130) comprises a protective coating, and/or the second substrate is formed of a semiconductor material (col. 2, lines 55-58).


forming a first substrate (120) comprising an etched portion (step 440);
forming a dielectric region (138) located on a first side of the first substrate (Fig. 3), wherein the dielectric region (138) comprises at least one dielectric membrane (138) located over the etched portion of the first substrate (see Fig. 3);
forming a sensing element (102, 128, 140, 142) located on or within the dielectric membrane (see Fig. 3);
forming a second substrate (122) adjoining a second side of the first substrate (see Fig. 3), wherein the first side of the first substrate and the second side of the first substrate are opposite sides (see Fig. 3), and wherein the first substrate and the second substrate cooperate to form a sensing channel (130) through the flow sensor package (see Fig. 3).

Claims 1, 13 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 6,898,981 issued to Boillat et al. (“Boillat”).

As for claim 1, Boillat discloses a flow sensor package comprising:
a first substrate (12) comprising an etched portion (underside of 33);
a dielectric region (33) located on a first side (top) of the first substrate (12), wherein the dielectric region (33) comprises at least one dielectric membrane (33) located over the etched portion (underside of 33) of the first substrate (12);
a sensing element (16) located on or within the dielectric membrane (33); and


As for claim 13, Boillat discloses that the etched portion (underside of 33) of the first substrate defines at least two etched cavities (28, 30) and one or more connecting channels (32), and wherein the etched cavities (28, 30) are fluidly connected to each other by the connecting channels (see Figs. 2, 4).

As for claim 20, Boillat discloses a method of manufacturing a flow sensor package, the method comprising:
forming a first substrate (12) comprising an etched portion (Fig. 2 and col. 3, lines 24-25);
forming a dielectric region located on a first side of the first substrate (Fig. 2 and col. 3, lines 24-25), wherein the dielectric region comprises at least one dielectric membrane (33) located over the etched portion of the first substrate (see Fig. 2);
forming a sensing element (16) located on or within the dielectric membrane (see Fig. 2);
forming a second substrate (14) adjoining a second side of the first substrate (see Fig. 2), wherein the first side of the first substrate and the second side of the first substrate are opposite sides (see Fig. 2), and wherein the first substrate and the second .

Claims 1, 2, 5, 6, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 6,981,410 issued to Seki et al. (“Seki”).

As for claim 1, Seki discloses a flow sensor package comprising:
a first substrate (124) comprising an etched portion (106);
a dielectric region (113, 124B) located on a first side (top side in Fig. 1) of the first substrate (124), wherein the dielectric region (113, 124B) comprises at least one dielectric membrane (113, 124B) located over the etched portion of the first substrate (see Fig. 1);
a sensing element (112) located on or within the dielectric membrane; and
a second substrate (102) adjoining a second side (bottom side in Fig 1) of the first substrate (124), wherein the first side of the first substrate and the second side of the first substrate are opposite sides (see Fig. 1), and wherein the first substrate and the second substrate cooperate to form a sensing channel through the flow sensor package (see Fig. 1).

As for claim 2, Seki discloses electrical connections (114, 115, 116) on an outer surface of the dielectric region (see Fig. 2).



As for claim 6, Seki discloses a flow inlet channel (defined by 109) and a flow outlet channel (defined by 110), and optionally wherein the second substrate defines at least two apertures, and wherein at least one of the flow inlet channel or flow outlet channel comprises a channel through an aperture defined by the second substrate.

As for claim 17, Seki discloses a flow sensor package according to claim 1, further comprising a connection substrate (105) electrically connected (col. 6, lines 9-11) to bond pads (114) on an exterior surface of the dielectric region (see Figs. 1 and 2).

As for claim 19, Seki discloses that the connection substrate (105) comprises a printed circuit board (PCB) material (col. 3, lines 9-10), and/or wherein the connection substrate comprises a semiconductor chip, and optionally the semiconductor chip comprises integrated circuitry, and optionally further comprising sealant between the dielectric region and the connection substrate.

As for claim 20, Seki discloses a method of manufacturing a flow sensor package, the method comprising:

forming a dielectric region (113) located on a first side of the first substrate (see Fig. 1), wherein the dielectric region (113) comprises at least one dielectric membrane located over the etched portion of the first substrate (see Fig. 1);
forming a sensing element (112) located on or within the dielectric membrane (see Fig. 1);
forming a second substrate (102) adjoining a second side of the first substrate, wherein the first side of the first substrate and the second side of the first substrate are opposite sides (see Fig. 1), and wherein the first substrate and the second substrate cooperate to form a sensing channel through the flow sensor package (see Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7,603,898 issued to Speldrich (“Speldrich”) in view of U.S. Patent 7,383,726 issued to Ike et al. (“Ike”).

As for claim 10, Speldrich discloses the flow sensor package according to claim 9 (see the rejection of claim 9 above).
Speldrich does not disclose that the first substrate and the second substrate are configured such that one or both of the flow inlet channel and the flow outlet channel have a large cross-section at a peripheral end than at an end closest to the sensing channel.  Instead, Speldrich discloses that the flow inlet channel and the flow outlet channel have the same cross-section at a peripheral end than at an end closest to the sensing channel (see Fig. 3).
However, Ike discloses a first substrate and a second substrate that are configured such that one or both of a flow inlet channel (23a) and a flow outlet channel (24a) have a large cross-section (see Fig. 2) at a peripheral end than at an end closest to a sensing channel (3d).
Because Ike and Speldrich both disclose inlet and outlet shapes for transporting a fluid through a sensing channel, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7,603,898 issued to Speldrich (“Speldrich”) in view of U.S. Patent 8,677,818 issued to Landsberger et al. (“Landsberger”).

As for claim 12, Speldrich discloses a flow sensor package according to claim 1 (see the rejection of claim 1 above).
Speldrich does not disclose a third substrate adjoined to the second substrate on an opposite side of the second substrate to the sensing channel.
However, Landsberger discloses a third substrate (14) adjoined to a second substrate (6) on an opposite side of the second substrate (6) to a sensing channel (see Fig. 3d).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the second substrate of Speldrich by adjoining a third substrate as disclosed by Landsberger in order to protect the flow sensor package by providing external packaging for the flow sensor.



Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7,603,898 issued to Speldrich (“Speldrich”) in view of U.S. Patent 8,286,478 issued to Speldrich et al. (“Speldrich’478”).

As for claim 16, Speldrich discloses the flow sensor package according to claim 1 (see the rejection of claim 1 above).  Speldrich further discloses that the sensor package comprises a heating element (128) located within the dielectric membrane (col. 3, lines 4-7). 
Speldrich does not disclose that the dielectric membrane comprises one or more discontinuities located between the heating element and an edge of the dielectric membrane.
However, Speldrich’478 discloses a dielectric membrane (20, 32) that comprises one or more discontinuities (42, 44) located between a heating element (26) and an edge of the dielectric membrane (see Fig. 4).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the dielectric membrane of Speldrich to include the one or more discontinuities as disclosed by Speldrich’478 in order to increase the sensitivity and reduce power consumption of the flow sensor (Speldrich’478: col. 5, lines 23-37).


Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,898,981 issued to Boillat et al. (“Boillat”) in view of U.S. Patent 7,603,898 issued to Speldrich (“Speldrich”).

As for claim 14, Boillat discloses the flow sensor package according to claim 13 (see the rejection of claim 13 above).  Boillat further discloses that the dielectric region (33) comprises at least two dielectric membranes corresponding to the at least two etched cavities (see Fig. 2); and
wherein the dielectric region comprises a plurality of sensing elements (16), wherein each of the plurality of sensing elements is formed on a separate dielectric membrane (see Fig. 1).
	Boillat does not disclose that each of the plurality of sensing elements is formed within a separate dielectric membrane.
However, Speldrich disclose a plurality of sensing elements (102; 128, 140, 142) that are formed within a dielectric membrane (138).  Speldrich discloses that sensing elements can be formed on or within a dielectric membrane (col. 3, lines 4-7).
Because Boillat and Speldrich both disclose arrangements of sensing elements with a dielectric membrane, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the arrangement of Speldrich for the arrangement of Boillat to achieve the predictable result of detecting a fluid flow.
	
.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,981,410 issued to Seki et al. (“Seki”) in view of U.S. Patent 10,616,703 issued to Steiert et al. (“Steiert”).

As for claim 18, Seki discloses the flow sensor package according to claim 17 (see the rejection of claim 17 above).
Seki does not disclose that the connection substrate is electrically connected to the bond pads using solder balls, or bumps or pillars formed of copper or gold.  Instead, Seki discloses the connection substrate (105) is electrically connected to the bond pads (114) using wires (col. 6, lines 9-11).
	However, Steiert discloses a connection substrate (printed circuit board; col. 7, lines 20-23) that is electrically connected to bond pads (205) using solder balls (501, 502), or bumps or pillars formed of copper or gold.
	Because Steiert and Seki both disclose structures for connecting a connection substrate to bond pads, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the solder balls .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 8,033,180 issued to Morales et al. (“Morales”) is cited for all that it discloses including a flow sensor package comprising two substrates, a membrane and a sensing channel.
U.S. Patent 7,104,768 issued to Richter et al. (“Richter”) is cited for all that it discloses including two substrates and multiple etched cavities connected by a connecting channel.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969.  The examiner can normally be reached on M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853